               Case 19-10033-KKS     Doc 39   Filed 06/14/19   Page 1 of 12




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF FLORIDA
                                 GAINESVILLE DIVISION

In re:
                                                      Case No. 19-BK-10033-KKS
   Angela M. Salisbury                                                Chapter 13

   ___________________________________/
                            NOTICE OF INTENT TO CONFIRM
                          THIRD AMENDED CHAPTER 13 PLAN




         PLEASE TAKE NOTICE of Debtor's intent to confirm Third Amended Chapter 13

Plan. (Attached hereto).

Dated: June 14, 2019
              Case 19-10033-KKS         Doc 39     Filed 06/14/19     Page 2 of 12




Respectfully Submitted,


/s/ Damien Aranguren______________                                  Date:   06/14/2019
Signature of Attorney for Debtor                                            MM/DD/YYYY


                                  CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished on June 14, 2019 by
US Mail and/or electronic mail via CM/ECF to the attached mailing matrix:


_/s/ Damien Aranguren___________________
Damien Aranguren, Esq.
Florida Bar No. 71401
The Law Offices of Justin McMurray P.A.
118 W. Fort King Street
Ocala, FL 34471
(Fax)904.677.7876 (Phone)888.316.2131 ext.719
Damien@lojmpa.com
Label Matrix for local noticing Case 19-10033-KKS
                                             Ameris Bank Doc 39 Filed 06/14/19   PageDarling
                                                                                       3 of 12
                                                                                             Ingredients Inc.
1129-1                                       c/o Capital Recovery Advisors            251 O’Connor Ridge Blvd, Suite 300
Case 19-10033-KKS                            2400 Augusta Dr, Suite 212               Irving, TX 75038-6510
Northern District of Florida                 Houston, TX 77057-4998
Gainesville
Fri Jun 14 11:06:47 EDT 2019
Florida Dept. of Labor/Employment Security   Florida Dept. of Revenue                 PRA Receivables Management, LLC
c/o Florida Dept. of Revenue                 Bankruptcy Unit                          PO Box 41021
P.O. Box 6668                                P.O. Box 6668                            Norfolk, VA 23541-1021
Tallahassee, FL 32314-6668                   Tallahassee, FL 32314-6668


Angela M Salisbury                         U.S. Attorney (Tallahassee Office)         (p)U S SECURITIES AND EXCHANGE COMMISSION
823 NW CR 141                              111 N. Adams Street                        ATLANTA REG OFFICE AND REORG
Jennings, FL 32053-3039                    Fourth Floor                               950 E PACES FERRY RD NE STE 900
                                           Tallahassee, FL 32301-7736                 ATLANTA GA 30326-1382


Acima Credit Fka Simpl                     Ameris Bank                                Ameris Bank
9815 Monroe Street                         C/O Akerman LLP                            P.O. Box 870
4th Floor                                  50 North Laura Street                      Vidalia, GA 30475-0870
Sandy, UT 84070-4384                       Suite 3100
                                           Jacksonville, FL 32202-3659

Ameris Bank - Loan Service C               Amex/Bankruptcy                            BANK OF THE WEST
3299 Ross Clark Circle NW                  Correspondence                             2527 CAMINO RAMON
Dothan, AL 36303-3039                      Po Box 981540                              SAN RAMON, CA 94583-4213
                                           El Paso, TX 79998-1540


Bank Of The West                           Cap1/basspro                               Capital Recovery Advisors
Attn: Bankruptcy                           Po Box 30281                               2400 Augusta Dr., Ste. 212
180 Montgomery Street 25th Floor           Salt Lake City, UT 84130-0281              Houston, TX 77057-4998
San Francisco, CA 94104-4206


Chase Card Services                        Citi/Sears                                 Citibank/The Home Depot
Correspondence Dept                        Citibank/Centralized Bankruptcy            Attn: Recovery/Centralized Bankruptcy
Po Box 15298                               Po Box 790034                              Po Box 790034
Wilmington, DE 19850-5298                  St Louis, MO 63179-0034                    St Louis, MO 63179-0034


Citicards                                  City of Newberry                           Clay Electric Cooperative
Citicorp Credit Services/Attn: Centraliz   Utility Billing Division                   11530 NW 39th Avenue
Po Box 790040                              25440 W Newberry road                      Gainesville, FL 32606-4905
Saint Louis, MO 63179-0040                 Newberry, FL 32669-4254


Comenity Bank/gndrmtmc                     Cox Business                               Cox Communications Inc.
Attn: Bankruptcy Dept                      6205 Peachtree Dunwoody Road               6205-B Peachtree Dunwoody road NE
Po Box 182125                              Atlanta, GA 30328-4524                     Atlanta, GA 30328-4524
Columbus, OH 43218-2125


Cozzini Bros., Inc.                        (p)US BANK                                 Fletcher’s Center West LLC
8310 Boggy Creek Road                      PO BOX 5229                                C/O John F. Hayter
Orlando, FL 32824-7979                     CINCINNATI OH 45201-5229                   1418 NW 6h Street
                                                                                      Gainesville, FL 32601-4020
Harbortouch                         Case 19-10033-KKS       Doc 39
                                                 Hoosier Heartland St B Filed 06/14/19   PageKohls/Capital
                                                                                               4 of 12 One
3275 Thousand Oaks Blvd                            1400 Darlington Ave                       Kohls Credit
#103                                               Crawfordsville, IN 47933-2007             Po Box 3120
Thousand Oaks, CA 91362-3487                                                                 Milwaukee, WI 53201-3120


Konica Minolta Business Solutions     Sout         Leroy Hill                                Marlin Leasing Corporation
4035 Tampa Road                                    2215 N. East Avenue                       300 Fellowship Road
Suite 104                                          Panama City, FL 32405-6215                Mount Laurel, NJ 08054-1727
Oldsmar, FL 34677-3227


NUCO2                                              Pawnee leasing Corporation                Pecar Abramson
2800 SE marketplace                                3801 Automation Way                       One Southeast Third Avenue
Stuart, FL 34997-4965                              #207                                      Suite 3100
                                                   Fort Collins, CO 80525-5735               Miami, FL 33131-1719


Quantum3 Group LLC as agent for                    Sunstate Federal Cu                       Syncb Bank/American Eagle
Comenity Capital Bank                              Po Box 1777                               Attn: Bankruptcy
PO Box 788                                         Fort Worth, TX 76101-1777                 Po Box 965060
Kirkland, WA 98083-0788                                                                      Orlando, FL 32896-5060


Synchrony Bank                                     Synchrony Bank/ JC Penneys                Synchrony Bank/Gap
Attn: Bankruptcy Dept                              Attn: Bankruptcy Dept                     Attn: Bankruptcy Dept
Po Box 965060                                      Po Box 965060                             Po Box 965060
Orlando, FL 32896-5060                             Orlando, FL 32896-5060                    Orlando, FL 32896-5060


Synchrony Bank/Lowes                               Synchrony Bank/Old Navy                   Synchrony Bank/Sams
Attn: Bankruptcy Dept                              Attn: Bankruptcy Dept                     Attn: Bankruptcy
Po Box 965060                                      Po Box 965060                             Po Box 965060
Orlando, FL 32896-5060                             Orlando, FL 32896-5060                    Orlando, FL 32896-5060


Synchrony Bank/Select Comfort                      Sysco Jacksonville, Inc                   Sysco Jacksonville, Inc
Attn: Bankruptcy Dept                              1501 Lewis Industrial Dr                  C/O Corporation Serice Compa
Po Box 965060                                      Jacksonville, FL 32254-1697               1201 Hays Street
Orlando, FL 32896-5060                                                                       Tallahassee, FL 32301-2699


Sysco Jacksonville, Inc.                           Target                                    Target
c/o Hiday & Ricke, P.A.                            Attn: Payment Disputes                    C/O Financial & Retail Srvs
PO Box 550858                                      Mailstop 2201, PO Box 26907               Mailstopn BT POB 9475
Jacksonville, FL 32255-0858                        Tempe, AZ 85285-6907                      Minneapolis, MN 55440-9475


U.S. Bank NA dba Elan Financial Services           Vend Lease Company Inc                    Vend Lease Company, Inc.
Bankruptcy Department                              8100 Sandpiper Circle                     Guy Matta- Vend Lease Company, Inc
PO Box 108                                         Suite 300                                 8100 Sandpiper Circle Suite 300
St. Louis MO 63166-0108                            Nottingham, MD 21236-4992                 Baltimore, MD 21236-4992


WCA                                                Waste Management                          Wells Fargo Bank, NA
1330 Post Oak Blvd                                 7300 County Road 391                      PO Box 6995
7th Floor                                          Newberry, MI 49868                        Portland, OR 97228-6995
Houston, TX 77056-3158
United States Trustee +          Case 19-10033-KKS       Doc
                                              Leigh D. Hart + 39              Filed 06/14/19       PageJeff
                                                                                                         5 of  12 +
                                                                                                            Sessions
110 E. Park Avenue                                   P.O. Box 646                                         Office of the Attorney General
 Suite 128                                           Tallahassee, FL 32302-0646                           Main Justice Bldg., Rm. 511
Tallahassee, FL 32301-7728                                                                                Tenth & Constitution
                                                                                                          Washington, DC 20530-0001

Secretary of the Treasury +                          Internal Revenue Service +                           Damien Aranguren +
U.S. Treasury Department                             P.O. Box 7346                                        118 West fort King Street
15th & Pennsylvania Ave.                             Philadelphia, PA 19101-7346                          Ocala, FL 34471-1145
Washington, DC 20220-0001




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


U.S. Securities & Exchange Commission                Elan Financial Service                               (d)US Bank/RMS CC
Branch of Reorganization                             Attn: Bankruptcy                                     Attn: Bankruptcy
3475 Lenox Rd., N.E. Suite 100                       4801 Frederica Street                                Po Box 5229
Atlanta, GA 30326-1323                               Owensboro, KY 42301                                  Cincinnati, OH 45201


(d)Us Bank
Pobox 5229
Cincinnati, OH 45201




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Cap1/bstby                                        (d)Darling Ingredients Inc                           (d)PRA Receivables Management, LLC
                                                     251 O’Connor Ridge Blvd                              PO Box 41021
                                                     Suite 300                                            Norfolk, VA 23541-1021
                                                     Irving, TX 75038-6510


(u)Sears/cbna                                        (d)Leigh D. Hart +                                   End of Label Matrix
                                                     P.O. Box 646                                         Mailable recipients    65
                                                     Tallahassee, FL 32302-0646                           Bypassed recipients     5
                                                                                                          Total                  70
                 Case 19-10033-KKS            Doc 39     Filed 06/14/19       Page 6 of 12




                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF FLORIDA
                                      GAINESVILLE DIVISION

 In re:
                                                                   Case No. 19-BK-10033-KKS
                                                                             Chapter 13
 Angela M Salisbury
                                       Check if this is an AMENDED
                                                                                               PLAN [THIRD]



                          Debtor(s)

                                            CHAPTER 13 PLAN

PART 1: NOTICES


 To Creditors: Your rights may be affected by this plan.

 You should read this plan and other documents sent to you carefully and discuss them with your attorney.
 If you do not have an attorney, you may wish to consult one. If you oppose the plan’s treatment of your
 claim or any provision of this plan, you or your attorney must file an objection to confirmation prior to
 the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. The
 Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is
 filed. Creditors who are not individuals (i.e.: corporations, LLC’s, etc.) must have an attorney in order
 to have their objections considered by the Court. Creditors must file a timely proof of claim in order
 to be paid under any plan.

 To debtor: You must check one box on each line to state if the plan includes the following items. If an
 item is checked as “Not included,” or if both boxes are checked, the provision will be ineffective if set
 out later in the plan.

 1.1      A limit on the amount of a secured claim, set out in § 3.2, which may result       Included
          in a partial payment or no payment at all to the secured creditor.              x   Not included
 1.2      Debtor intends to avoid a judicial lien or security interest; see § 3.4.           Included
                                                                                          x   Not included
 1.3      Nonstandard provisions, set out in Part 8.                                         Included
                                                                                          x   Not included


PART 2: PLAN PAYMENTS AND PLAN LENGTH
                     Case 19-10033-KKS             Doc 39   Filed 06/14/19    Page 7 of 12



 2.1 Payments to the Trustee: The future earnings or other future income of the debtor are submitted to
     the supervision and control of the trustee. The debtor (or the debtor’s employer) shall pay to the
     trustee the sum of $300.00 month for months 1 to 3 ; then $975.00 for months 4 to 60 .


       Total base of plan payments:     $56,475.00
       Payments shall be mailed to the Chapter 13 Trustee at: Leigh D. Hart, Chapter 13 Trustee, Lock
       Box 2238, Memphis, TN 38101-2238

       Plan Length: The term of the plan in 60         months.

 2.2 Tax Refunds: Debtor will supply the trustee with a copy of each income tax return filed during the
     plan term within 14 days of filing the return and will turn over to the trustee all income tax refunds
     received during the plan term, unless otherwise provided in Part 8.

 2.3        Additional Payments (check one):
       x    None
       •    Debtor shall make additional payments as follows:




PART 3: TREATMENT OF SECURED CLAIMS


 Unless otherwise ordered by the Court, the claim amount(s), including the value of a secured claim, stated
 on a timely filed proof of claim will control over any contrary amount listed below. In the absence of a
 contrary timely filed proof of claim, the amounts stated below are controlling.

 3.1 Secured Debts Which Will Extend Beyond the Length of the Plan
     X None
     • To be disbursed by the trustee during the plan:
                                                     Amount       Monthly                    Interest Rate
       Name                                          of Claim     Payment                    (if specified)


            [Add additional lines, if necessary]

 3.2 Secured Debts Which Will Not Extend Beyond the Length of the Plan
       (a) Secured Claims Subject to Valuation Under 11 U.S.C. § 506.
           x       None
            Each of the following secured claims shall be paid through the plan as set forth below, until
               the secured value, as determined by the bankruptcy court, or the amount of the claim,
               whichever is less, has been paid in full. The portion of any allowed claim that exceeds the
               amount of the secured claim will be treated as an unsecured claim. The debtor must file a
               proper motion or notice if any secured claim is to be paid less than the amount shown on a
               timely filed proof of claim.
            Any remaining portion of the allowed claim shall be treated as a general unsecured claim.
           Name                                             Proposed Total                   Interest Rate
                 Case 19-10033-KKS             Doc 39   Filed 06/14/19     Page 8 of 12



                                                        Amount of Secured Claim          (if specified)

        [Add additional lines, if necessary]

    (b) Secured Claims Not Subject to Valuation Under 11 U.S.C. § 506.
        x      None
              Each of the following secured claims shall be paid through the plan as set forth below
    until
               the amount of the claim has been paid in full.
                                                                                          Interest Rate
      Name                                          Amount of Secured Claim               (if specified)

        [Add additional lines, if necessary]

    (c) Determination of Secured Status and Strip Lien (11 U.S.C § 506).
             None
         The debtor intends to strip the lien(s) of each creditor listed below, and pay the claims as
            unsecured in accordance with Part 5, below. (This provision requires that the debtor file a
            separate motion.)
                                                      Amount
      Name                                            of Claim            Description of Property


        [Add additional lines, if necessary]

3.3 Prepetition Defaults
    X None
    • Prepetition defaults owed to the following creditor(s) will be cured over the plan term, and
       payment of arrearages under this plan shall conclusively constitute payment of all pre-petition
       arrearages:
                                                                                          Interest Rate
      Name                                           Amount of Default Cured              (if specified)

        [Add additional lines, if necessary]

3.4 Motions to Avoid Lien
    x None
     The debtor intends to avoid a judicial lien or nonpossessory, nonpurchase-money security interest
       held by each of the creditors listed below. (This provision requires that a separate motion be
       filed by the debtor.)
                                                      Amount
     Name                                             of Claim          Nature of Lien to be Avoided

        [Add additional lines, if necessary]

3.5 Direct Payments to Creditors
     None
    x The debtor shall make regular payments directly to the following creditors:
     Name                                               Amount           Monthly         Interest Rate
                 Case 19-10033-KKS             Doc 39     Filed 06/14/19     Page 9 of 12



                                                         of Claim          Payment         (if specified)
      Bank of the West
                                                         $11,196.00        $259.00
        [Add additional lines, if necessary]

    Upon entry of the Order Confirming Plan, the automatic stay shall be terminated as to the in
    rem rights of the creditors whose secured claims are being paid direct by the debtor in § 3.5,
    above.


3.6 Property to be Surrendered
       None
    X The debtor surrenders the following property. Upon confirmation of this plan the stay under 11
       U.S.C. § 362(a) shall be terminated as to the collateral only and the stay under § 1301 shall be
       terminated in all respects. Any creditor whose collateral is being surrendered may be entitled to
       an allowed unsecured claim, to be treated in Part 5 below. Certain Local Rules may apply to
       creditors whose claims are secured by property being surrendered.
                                                         Amount
      Name                                               of Claim          Description of Property
    Vend Lease Company, Inc                             $3535.01        Point of Sales Computer System

        [Add additional lines, if necessary]

PART 4: TREATMENT OF TRUSTEE’S FEES, ATTORNEYS’ FEES
AND OTHER PRIORITY CLAIMS, INCLUDING DOMESTIC SUPPORT OBLIGATIONS

Trustee’s fees and all allowed priority claims, including domestic support obligations other than those
treated in § 4.4(c), will be paid in full without post-petition interest.

4.1 Trustee’s Fee: Trustee’s fees are governed by statute and will be paid through the plan. Trustee’s
    fees may change during the course of the case.

4.2 Attorney’s Fee (unpaid portion): $             0                     (fees) $
(costs)
    Pursuant to 11 U.S.C. § 521(f)(4)(B) and Standing Order(s) of this Court, the debtor shall file all
    required annual statements. Debtor’s attorney may seek additional fees for filing required annual
    statements; if the plan is modified due to an increase in income shown on an annual statement, the
    debtor’s attorney may seek additional fees for the plan modification. No advanced notice or
    opportunity to object to these fee applications will be given.

4.3 Filing Fee (unpaid portion): Any unpaid portion of the filing fee will be paid in accordance with the
        order granting the debtor’s application to pay the filing fee in installments.

4.4 Domestic Support Obligations
    X Debtor has no Domestic Support Obligations
    • Debtor owes Domestic Support Obligations
        (a) Debtor is required to pay all domestic support obligation(s) that become due after the filing
            of the petition directly to the holder of the claim.
        (b) The non-governmental holder(s) of any domestic support obligation(s) and the proposed
            payment of their claims are listed below:
                 Case 19-10033-KKS              Doc 39     Filed 06/14/19    Page 10 of 12




                                                           Amount
       Claimant                                            of Claim         Payment


         [Add additional lines, if necessary]

         (c) The following domestic support obligations are assigned to, owed to, or recoverable by a
             governmental unit, and may be paid differently than domestic support obligations owed to
             private parties:
              Claimant and proposed treatment:

 4.5   Other Priority Claims
    X None
                                                                                         Interest Rate
   Name                                                    Amount of Claim               (if specified)


      [Add additional lines, if necessary]



 PART 5: TREATMENT OF NONPRIORITY UNSECURED CLAIMS


 5.1 General Nonpriority Unsecured Claims
     Allowed nonpriority unsecured claims that are not separately classified in Part 5.2 will be paid, pro
     rata. If more than one option is checked, the option providing the largest payment will be effective.
     Check all that apply.
       A total of $             .
      X 100 % of the total amount of these claims, an estimated payment of $45,705.14.
      X Funds remaining after disbursements have been made to all other creditors provided for in this plan.
      Allowed nonpriority unsecured claims shall be paid interest to the extent available, not to exceed 6%,
      unless otherwise provided in Part 8.

 5.2 Separately Classified Nonpriority Unsecured Claims
        None. If “None” is checked, the rest of Part 5.2 need not be completed or reproduced.
                                                Basis for                   Amount to       Interest Rate
   Name                                         Separate Classification     be Paid         (if specified)


      [Add additional lines, if necessary]

PART 6: EXECUTORY CONTRACTS AND UNEXPIRED LEASES


 The executory contracts and unexpired leases listed below are assumed. All other executory
 contracts and unexpired leases are rejected. Check one.
    X None. If “None” is checked, the rest of Part 6 need not be completed or reproduced.
    • The following executory contracts are assumed:
                    Case 19-10033-KKS           Doc 39     Filed 06/14/19       Page 11 of 12



      Other Party                                          Description of Contract or Lease

        [Add additional lines, if necessary]

 PART 7: STANDARD PLAN PROVISIONS


   7.1 Title to the debtor’s property shall re-vest in debtor on confirmation of a plan or dismissal of the case,
            unless otherwise provided in Part 8, provided that proceeds from any potential or pending cause
   of
            action or other asset not yet liquidated, are property of the Estate and must be paid to the Chapter
   13
            Trustee pending further order of the Court.

   7.2 Except as provided above, allowed secured claim holders shall retain liens until liens are released or
          upon completion of all payments under this Plan.

   7.3 Secured creditors and lessors to be paid directly by the debtor and/or co-debtors may continue to mail
           to debtor the customary monthly notices or coupons notwithstanding the automatic stay.

 PART 8: NONSTANDARD PLAN PROVISIONS


X None
   • Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard
       provision is a provision not otherwise included in the Official Form or deviating from it.
       Nonstandard provisions set out elsewhere in this plan are ineffective.
       The following plan provisions will be effective only if there is a check in the box labeled “Included”
       in Part 1.3.




         [Add additional lines, if necessary]



 PART 9: SIGNATURES OF DEBTOR AND DEBTOR’S ATTORNEY


   If the debtor does not have an attorney, the debtor must sign below; otherwise, the debtor’s signature is
   optional. The attorney for the debtor, if any, must sign below.




   /s/ Angela M. Salisbury                               June 14, 2019
   Signature of Debtor 1
                  Case 19-10033-KKS          Doc 39     Filed 06/14/19     Page 12 of 12




    /s/ Damien Aranguren
    Signature of Attorney for Debtor


    Damien Aranguren, Esq.
    71401
    118 W. Fort King Street
    Ocala, FL 34471
    904-431-0494
    Damien@lojmpa.com


  By filing this document, the debtor, if not represented by an attorney, or the attorney for the debtor,
  certifies that the wording and order of the provisions in this Chapter 13 Plan are identical to those
  contained in the Official Form adopted by this Court effective on the date of signing, other than any
  nonstandard provisions included in Part 8. (www.flnb.uscourts.gov/sites/default/files/forms/lf13_21.pdf)

                                       CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished on June 14, 2019 by US Mail
and/or electronic mail via CM/ECF to the attached mailing matrix:


_/s/ Damien Aranguren________________
Damien Aranguren, Esq.
Florida Bar No. 71401
The Law Offices of Justin McMurray P.A.
118 W. Fort King Street
Ocala, FL 34471
(Fax)904.677.7876 (Phone)888.316.2131 ext.719
Damien@lojmpa.com
